Order reversed on the law, without costs of this appeal to either party, writ dismissed, and relator remanded to the custody of the Warden of Auburn State Prison. Memorandum: Upon the facts presented by this record, it.appears that the remedy of habeas corpus is not available to the relator. The court had jurisdiction of the person and the subject matter, and the sentence imposed was within the permissible limits (People ex rel. Kern v. Silberglitt, 4 N Y 2d 59; Matter of Hogan v. New York Supreme Court, 295 N. Y. 92; People ex rel. Meers v. Martin, 4 A D 2d 659, affd. 4 N Y 2d 898). All concur. (Appeal from an order of Cayuga County Court sustaining the writ of habeas corpus *692and directing that relator be returned to the City of New York for imposition of the proper sentence by the County Court of Kings County.) Present — Kimball, J. P., Williams, Bastow, Goldman and Halpem, JJ.